             Case 2:17-cv-01925-JCC Document 102 Filed 03/31/21 Page 1 of 10




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   STATE OF WASHINGTON,                                      CASE NO. C17-1925-JCC
10                              Plaintiff,                     AGREED ORDER
11          v.

12   MATHESON FLIGHT EXTENDERS, INC.,

13                              Defendant.
14

15          This matter comes before the Court on the parties’ stipulated motion requesting that the
16   Court dismiss the action and enter the order below (Dkt. No. 100). Having thoroughly considered
17   the parties’ briefing and the relevant record and finding the parties’ proposed terms to be proper,
18   the Court hereby GRANTS the motion pursuant to Federal Rule of Civil Procedure 41(a)(2).
19                                       I.      INTRODUCTION
20          1.1     On November 28, 2017, the State of Washington (State), through its attorneys
21   Mitchell A. Riese and Chalia Stallings-Ala’ilima, Assistant Attorneys General, filed this action
22   against Defendant Matheson Flight Extenders, Inc. (Matheson or Defendant) to enforce the
23   Washington Law Against Discrimination (WLAD), Wash. Rev. Code §§ 49.60.030 and
24   49.60.180 (hereinafter referred to as “the Lawsuit”).
25          1.2     Matheson provides terminal and ground handling services for charter, regional,
26   national, and international air cargo carriers. Matheson is an employer in Washington State.


     AGREED ORDER
     C17-1925-JCC
     PAGE - 1
             Case 2:17-cv-01925-JCC Document 102 Filed 03/31/21 Page 2 of 10




 1          1.3      The parties wish to avoid the expense, delay, and uncertainties of further litigation,

 2   and have therefore agreed to settle the Lawsuit. The parties agree, and it is expressly understood,

 3   that this Agreed Order (“Agreed Order”) does not constitute evidence or an admission regarding

 4   the existence or non-existence of any issue, fact, or violation of any law alleged by the State.

 5   Further, the parties agree that this Agreed Order does not constitute a waiver or collaterally estop

 6   any argument of law or fact in any subsequent proceeding that is unrelated to this Agreed Order.

 7          1.4      The State of Washington initiated an investigation of Matheson’s compliance with

 8   the WLAD after receiving a pregnancy discrimination complaint from a terminated employee.
 9   Based on its investigation, the State determined that Matheson engaged in disability and sex
10   discrimination by:
11                1.4.1   Failing to reasonably accommodate employees whose disabilities were not the
12                        result of workplace injuries; and
13                1.4.2   Terminating or imposing different terms and conditions of employment
14                        because of the employee’s pregnancy.
15          1.5      Matheson unequivocally disputes the State’s determination and maintains that it
16   does not discriminate based on pregnancy and provides its employees reasonable
17   accommodations in accordance with federal, state and local laws.
18             II.        AGREEMENT REGARDING THE DUTY TO ACCOMMODATE

19          2.1      The State deems the following to constitute unfair practices with respect to

20   employment in violation of the WLAD:

21                2.1.1   Failing to reasonably accommodate employees with disabilities such as

22                        offering available light duty, when such reasonable accommodations are

23                        available without undue hardship to the employer;

24                2.1.2   Terminating or imposing different terms and conditions of employment on

25                        employees because of their pregnancy status;

26


     AGREED ORDER
     C17-1925-JCC
     PAGE - 2
             Case 2:17-cv-01925-JCC Document 102 Filed 03/31/21 Page 3 of 10




 1                2.1.3   Offering light duty job assignments to employees injured on-the-job and not

 2                        providing the same light duty opportunities or accommodations to pregnant

 3                        employees or employees whose disability is not the result of a workplace

 4                        injury;

 5                2.1.4   Placing employees with disabilities on unpaid leave when reasonable

 6                        accommodations such as light duty or modified work assignments can be made

 7                        available without undue hardship to the employer;

 8                2.1.5   Applying a prohibition or making statements or suggestions to employees that
 9                        light duty is categorically unavailable for pregnancies or non-work related
10                        injuries; and
11                2.1.6   Aiding, abetting, encouraging, or inciting the commission of an unfair or
12                        discriminatory practice.
13          2.2      Matheson maintains it has not engaged in any of the practices described in
14   paragraph 2.1, and agrees not to engage in any of the practices described in paragraph 2.1 in the
15   future. Matheson further agrees to comply with all provisions of the Healthy Starts Act, Wash.
16   Rev. Code § 43.10.005.
17         III.      NON-DISCRIMINATION POLICY AND NOTICE TO THE PUBLIC
18          3.1      Matheson maintains that its general policy prohibits discrimination, harassment and

19   retaliation in the workplace, including discrimination and harassment against employees based on

20   pregnancy. Matheson also maintains that its general policy provides reasonable accommodations to

21   employees with disabilities. Upon entry of this Agreed Order, Matheson will prepare and implement

22   a policy that is specific to Washington employees that is consistent with Exhibit A (“Matheson

23   Washington Policy”).

24          3.2      Within ten (10) days of entry of this Agreed Order, Matheson shall distribute a copy

25   of its Matheson Washington Policy to each of its employees located in the State of Washington and

26   all others in any management or human resources role for Washington employees. Matheson shall


     AGREED ORDER
     C17-1925-JCC
     PAGE - 3
                 Case 2:17-cv-01925-JCC Document 102 Filed 03/31/21 Page 4 of 10




 1   secure a signed acknowledgment from such employees acknowledging that they have received and

 2   read the Matheson Washington Policy and have had the opportunity to have questions about the policy

 3   answered. This acknowledgment shall be in the form of Exhibit B attached hereto. For a period of

 4   three (3) years after entry of this Order, Matheson will ensure any new employee of Matheson in the

 5   State of Washington, or serving in any management or human resources position with responsibility

 6   for any employee in the State of Washington, shall be given a copy of the Matheson Washington

 7   Policy within ten (10) days of their start date.

 8             3.3      Within ten (10) days of entry of this Agreed Order, and through its term, Matheson
 9   shall take the following steps to notify current and future employees of the Matheson Washington
10   Policy:
11                   3.3.1   Include a copy of the Nondiscrimination Matheson Washington Policy in its
12                           intranet site for employment policies; and
13                   3.3.2   Prominently post a copy of the Matheson Washington Policy at each of
14                           Matheson’s work locations in Washington State.
15                                               IV.    TRAINING
16             4.1      To confirm its commitment to equal employment opportunities for its employees,
17   within one hundred twenty (120) days following the entry of this Agreed Order, Matheson will
18   provide mandatory in-person training or online video conference training to all management and

19   human resources employees in the State of Washington and all management and human resources

20   employees over any employee in the State of Washington on federal, state and local laws of equal

21   employment opportunity. At minimum, the training will consist of instruction on the requirements

22   of applicable federal, state and local antidiscrimination laws in the employment context with an

23   emphasis on sex and disability discrimination, and will include an opportunity for questions and

24   answers. Matheson will have an independent, qualified third party, approved in advance by the

25   Office of the Attorney General, which approval will not be unreasonably withheld, conduct the

26   training.


     AGREED ORDER
     C17-1925-JCC
     PAGE - 4
             Case 2:17-cv-01925-JCC Document 102 Filed 03/31/21 Page 5 of 10




 1          4.2     Matheson will obtain certifications of attendance executed by each employee who

 2   receives the training referenced in Paragraph 4.1. Within thirty (30) days following the training,

 3   Matheson will submit confirmation of training and copies of the training certifications to the

 4   Office of the Attorney General. The confirmation shall include the name of the instructor, the date

 5   Matheson provided the course, the length of the course, and shall include a copy of any materials

 6   distributed by the trainer. The certification shall be in the form of Exhibit C.

 7                      V.         DOCUMENT RETENTION REQUIREMENTS

 8          5.1     For a period of three (3) years following the entry of this Agreed Order, Matheson
 9   shall preserve all records related to its obligations under this Agreed Order, including all
10   documents, whether in paper or electronic form, that relate to employment discrimination
11   complaints from any employees in the State of Washington regarding Matheson and all
12   acknowledgment of receipt forms (Exhibit B).              Upon reasonable notice to Matheson,
13   representatives of the Office of the Attorney General will be permitted to inspect and copy all
14   such records, provided that the inspection and copying shall avoid unreasonable disruption of
15   Matheson’s business activities.
16          5.2     For a period of three (3) years following the entry of this Agreed Order, Matheson
17   will notify the Office of the Attorney General within ten (10) days of any modifications to
18   Matheson’s Washington Policy.

19                           VI.    MONETARY RELIEF AND DISMISSAL

20          6.1     Matheson shall transfer $168,500 in settlement funds (“Settlement Funds”) to the

21   Office of the Attorney General. The parties agree that the Settlement Funds reflect a compromise

22   of the parties to resolve this case in lieu of both parties incurring additional fees and costs in the

23   Lawsuit. The State will use these settlement funds to provide monetary damages to compensate

24   persons allegedly aggrieved by Matheson’s alleged conduct, for recovery of fees and costs

25   incurred by counsel for the State, or for any lawful purpose in the discharge of the Attorney

26   General’s duties or as required by the interests of justice. The payment of the Settlement Funds is


     AGREED ORDER
     C17-1925-JCC
     PAGE - 5
             Case 2:17-cv-01925-JCC Document 102 Filed 03/31/21 Page 6 of 10




 1   not an admission by Matheson of any wrongdoing. In accepting the settlement funds, the State

 2   agrees to release any and all claims asserted, or that could have been asserted, in the Lawsuit.

 3   Matheson has no obligation to pay the State anything more than the settlement funds to resolve

 4   the Lawsuit.

 5          6.2     Within thirty (30) days of entry of this Agreed Order, Matheson shall deliver the

 6   above payment to the Office of the Attorney General, Civil Rights Division, 800 Fifth Avenue,

 7   Suite 2000, Seattle WA 98104. Payment shall be made by a valid check made payable to the

 8   “Attorney General – State of Washington.”
 9          6.3     In exchange for Matheson paying the settlement fund, and Matheson’s other
10   commitments as reflected in this Order, the State agrees to the dismissal of the Lawsuit.
11                                      VII.    ENFORCEMENT
12          7.1      Upon entry of this Order, the Court will administratively close the case. The
13   Court, however, shall retain jurisdiction to enforce the terms of the Agreed Order.
14          7.2     The parties may extend any time limits for performance imposed by this Agreed
15   Order by mutual written agreement of the parties. The parties may also modify the other
16   provisions of this Agreed Order through written agreement of the parties. If the modification is by
17   written agreement of the parties, such modification will be effective upon filing of the written
18   agreement with the Court.

19          7.3     Either party may move the Court to modify or enforce the Agreed Order in the

20   event of noncompliance or if the moving party believes the interests of justice so require.

21                                 VIII. ADDITIONAL PROVISIONS

22          8.1     Nothing in this Agreed Order shall be construed to limit or bar any other person or

23   governmental entity from pursuing other available remedies against Matheson or the State.

24          8.2     This Agreed Order shall be binding upon both parties, and shall apply and inure to

25   the benefit of Matheson’s successors, assigns, transferees, officers, agents, servants, employees,

26   representatives, and all other persons in active concert or participation with the Matheson’s


     AGREED ORDER
     C17-1925-JCC
     PAGE - 6
              Case 2:17-cv-01925-JCC Document 102 Filed 03/31/21 Page 7 of 10




 1   business operations, and Matheson shall so inform them of the terms and conditions of this Agreed

 2   Order without delay. For a period of three (3) years following the entry of this Agreed Order,

 3   Matheson and its successors and assigns, if any, will notify the Office of the Attorney General at

 4   least thirty (30) days prior to any change in control that would change the identity of the corporate

 5   entity or individual(s) responsible for compliance obligations arising under this Agreed Order,

 6   including but not limited to dissolution, assignment, sale, merger, or other action that would result

 7   in the emergence of a successor corporation or other business entity; the creation or dissolution

 8   of a subsidiary, parent, or affiliate that engages in any acts or practices subject to this order.
 9           8.3     The parties agree that, as of the date of the entry of this Agreed Order, litigation is
10   not reasonably foreseeable concerning the matters above. To the extent that either party
11   previously implemented a litigation hold to preserve documents, electronically stored
12   information, or things related to the matters described above, the party is no longer required to
13   maintain such a litigation hold. Nothing in this paragraph relieves either party of any other
14   obligation imposed by this Agreed Order.
15           8.4     All communications related to this Agreed Order shall be directed to: Wing Luke
16   Civil Rights Division, Office of the Washington State Attorney General, 800 Fifth Avenue, Suite
17   2000, Seattle, WA 98014, or Shirley Curran, Chief Human Resource Officer for Matheson, (916)
18   504-4778, 9785 Goethe Road, Sacramento, CA 95827.

19           It is hereby ORDERED, that this Agreed Order is APPROVED and ENTERED by the

20   COURT, and this case shall be DISMISSED. Except for payment of the Settlement Funds set

21   forth in Section 6.1 above, each party is to bear its own attorneys’ fees and costs.

22           DATED this 31st day of March 2021.




                                                             A
23

24

25
                                                             John C. Coughenour
26                                                           UNITED STATES DISTRICT JUDGE

     AGREED ORDER
     C17-1925-JCC
     PAGE - 7
             Case 2:17-cv-01925-JCC Document 102 Filed 03/31/21 Page 8 of 10




                                               EXHIBIT A
 1

 2                                 NONDISCRIMINATION POLICY

 3          It is the policy of Matheson Flight Extenders, Inc. to comply with the Washington Law
     Against Discrimination by ensuring that employment opportunities are available to all persons
 4   without regard to sex or disability. This policy means that, among other things, Matheson will not
     engage in discrimination on the basis of sex, including pregnancy, or disability. Specifically,
 5   Matheson Flight Extenders, Inc. prohibits:

 6      1.      Discrimination in any form against employees on the basis of pregnancy;

 7      2.      Failing to reasonably accommodate employees with disabilities, including failing to
                offer available light duty, including, if necessary, through a third-party vendor;
 8
 9      3.      Offering light duty job assignments to employees injured on-the-job and not provide
                the same light duty opportunities or accommodations to pregnant employees or
10              employees whose disability is not the result of a workplace injury;

11      4.      Placing employees with disabilities on unpaid leave when accommodations such as
                light duty or modified work assignments can be made available without undue
12
                hardship to Matheson;
13
        5.      Applying a prohibition or making statements or suggestions to employees that light
14              duty is categorically unavailable for pregnancies or non-work-related injuries; and

15      6.      Aiding, abetting, encouraging, or inciting the commission of any act prohibited by
                Matheson’s policies above.
16
            Any employee of Matheson who fails to comply with this policy will be subject to
17   appropriate disciplinary action, up to and including termination.
18           Any employee or prospective employee who believes that any employee of Matheson has
     violated this policy, must notify Matheson human resources immediately. Washington employees
19   or prospective employees who have concerns about conduct that may violate this policy, may also
     contact the Office of the Washington State Attorney General, Civil Rights Division. The Civil
20   Rights Division may be reached at:
21                           Office of the Washington State Attorney General
                                           Civil Rights Division
22                                           800 Fifth Avenue
                                                 Suite 2000
23                                          Seattle, WA 98104
                                              (844) 323-3864
24                                        civilrights@atg.wa.gov
25

26


     AGREED ORDER
     C17-1925-JCC
     PAGE - 8
             Case 2:17-cv-01925-JCC Document 102 Filed 03/31/21 Page 9 of 10




 1                                           EXHIBIT B

 2                             EMPLOYEE ACKNOWLEDGMENT

 3          I acknowledge that on ________________________ (date), I was provided a copy of

 4   Matheson’ non-discrimination policy for Washington employees. I have read and understand the

 5   policy and have had my questions, if any, about the policy answered. I understand my

 6   responsibilities under the policy as a Matheson employee and will comply with them.

 7

 8   _______________________________
 9   Signature

10
     _______________________________
11   Print Name
12

13   _______________________________
     Job Title
14

15   _______________________________
     Home Address
16

17
     _______________________________
18   Home Address Continued
19
     _______________________________
20
     Home Telephone Number
21

22   _______________________________
     Date
23

24

25

26


     AGREED ORDER
     C17-1925-JCC
     PAGE - 9
           Case 2:17-cv-01925-JCC Document 102 Filed 03/31/21 Page 10 of 10




 1                                         EXHIBIT C

 2                      EMPLOYEE TRAINING ACKNOWLEDGMENT

 3         I acknowledge that on ____________, 20___, I received ________ minutes of live

 4   employment discrimination training by ______________________________________.

 5

 6
                                              _________________________________
 7                                            Signature

 8                                            _________________________________
                                              Print Name
 9

10                                            _________________________________
                                              Job Title/Position
11
                                              _________________________________
12                                            Date
13

14

15

16

17

18

19

20

21

22

23

24

25

26


     AGREED ORDER
     C17-1925-JCC
     PAGE - 10
